DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andrieu (US 8,548,714 B2), in view of Suchocki (US 3,548,673) and Peterson et al. (US 2011/0303038).
Regarding claims 1, 10, Andrieu discloses a thrust control system for an aircraft (claim 1); a method of manufacturing a thrust control system for an aircraft (claim 10), comprising (fig. 5): a gear arrangement (18); and a single-axis thrust control lever (4) operable to drive (the disclosed structure is considered to be inherently capable of the functional limitation as claimed, in accordance with MPEP 2114) the arrangement, the gear arrangement comprising a gear train (18) having a first gear (associated with 12a) on a first axle and a second gear (associated with 14a) on a second axle, the first and second gears arranged to intermesh; wherein the gear arrangement (18) is provided with a friction drive (10a, 12a) comprising a first rotary element (12a) mounted on the first axle, a second rotary element (10a); wherein the thrust control system comprises a position sensor (the system has multiple position sensors S, including unshown position sensor of 14a by col. 5, lines 2-4) coupled to (the scope of the phrasing “coupled to” includes both “directly coupled to” and “indirectly coupled to”; see Response to Arguments, below) an output of the second axle (information from position sensor of 14a, as described by col. 5, lines 2-4, is output to the control means 23, as described by col. 5, lines 32-40; therefore, the position sensor of 14a is considered to be “directly coupled to” the output of the second axle and the lever position sensors are considered to be “indirectly coupled to” the output of the second axle) operable to determine (the disclosed structure is considered to be inherently capable of the functional limitation as claimed, in accordance with MPEP 2114) the position of the single-axis thrust control lever, the position sensor configured to output (the disclosed structure is considered to be inherently capable of the functional limitation as claimed, in accordance with MPEP 2114) an electrical signal for controlling thrust delivered from an engine. 

Suchocki is in the related field of frictional drive components used in gear trains (Suchoki, col. 1, lines 16-20), and teaches a gear arrangement comprising: a gear train (fig. 1) having a first gear (30) on a first axle (28) and a second gear (24) on a second axle (20), the first and second gears arranged (MPEP 2114) to intermesh (fig. 1); wherein the gear arrangement is provided with a friction drive (32, 26) comprising a first rotary element (32) mounted on the first axle (28) arranged (MPEP 2114) to frictionally drive (col. 2, lines 1-9) a second rotary element (26) mounted on the second axle (20). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of an intermeshed gearing that uses a friction drive as taught by Suchocki in combination with the gear, friction drive components as disclosed by Andrieu, in order to move and simplify the friction discs and gears of Andrieu to correspond to a friction drive comprising a first rotary element mounted on the first Suchocki, col. 1, lines 16-39).  
Andrieu does not disclose the position sensor comprising a rotary variable differential transformer. 
Peterson teaches a rotary variable differential transformer (RVDT, para. 25).
	Further note that the officially noticed fact “that rotary variable differential transformers were commonly used in the art of aviation, and were known to have advantages such as durability, reduced or simplified maintenance, and/or the contactless construction the reducing wear and tear from friction” is hereby taken to be admitted prior art, since Applicant’s subsequent response of 02/08/2021 did not adequately traverse the official notice by specifically pointing out why the noticed fact was not considered to be common knowledge or well-known in the art (see MPEP 2144.03(C)).  
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of the rotary variable differential transformer as taught by Peterson in combination with the structure suggested by the combination of Andrieu and Suchocki, in order to realize the claimed limitations, for the purpose of benefiting from the known advantages of RVDTs, to include durability, reduced or simplified maintenance, and/or reduced wear and tear from friction.  
Regarding claims 2-7, 11-15, the combination of Andrieu, Suchocki, and Peterson suggests a thrust control system as claimed in claim 1, 10, above, and further (citations to the teachings of Suchocki, as combined and motivated above), wherein (claim 2) the first rotary element (32) and second rotary element (26) are always in contact (fig. 1), each rotary element contacting the other at a point on the other’s circumference (fig. 1); wherein (claims 3, 11) the first rotary element (32) and second rotary element (26) are wheels (fig. 1); wherein (claims 4, 12) each wheel (32, 26) is shaped as a disc (fig. 1), a cylinder, a cone, a truncated cone, a spherical ball or an ovoid ball; wherein (claims 5, 13) the first (28) and second axles (20) are parallel (fig. 1); wherein (claims 6, 14) a diameter of the first rotary element (32) is substantially equal to a diameter of the pitch circle (fig. 1) of the first gear (30), and a diameter of the second rotary element (26) is substantially equal to a diameter of the pitch circle (fig. 1) of the second gear (24); wherein (claims 7, 15) the gears (30, 24) comprise spur gears (fig. 1), bevel gears, helical gears or epicyclic gears. 

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. Applicant has argued that Andrieu fails to disclose the amended limitation, “a position sensor coupled to an output of the second axle.
First, as previously noted in the “Response to Arguments” of the Final Rejection of 07/23/2020, and reiterated in the Non-Final Rejection of 11/12/2020, the language of “coupled to” is sufficiently broad such that the position sensor S disclosed by Andrieu reads on the limitations as claimed, even if the exact mechanical arrangement is not disclosed.  Further, the instant Specification has no special definition, description (e.g., para. 49), or figure which expressly defines “coupled to” as meaning “directly coupled to.” Absent any special definition, the plain and ordinary meaning of “coupled to,” as known to one of ordinary skill in the art, includes both “directly coupled to” and “indirectly coupled to.” The Examiner notes that the means of coupling (i.e., either mechanical, electrical, magnetic, etc.) between instant components 22, 32 is absent from the instant figures (e.g. figures 6 and 7). Therefore, it has been held that the scope of the phrasing “coupled” includes both “directly coupled” and “indirectly coupled.”1 Plainly, Applicant has argued an interpretation of the phrasing “coupled to” that is narrower than is claimed.  
Second, with regards to Andrieu’s disclosure of the position sensor: while the lever position sensors are considered to be “indirectly coupled” to the output of the second axle, the body of the rejection, above, has been amended to more clearly show that one of the position sensors of the system is “directly coupled” with the second axle by col. 5, 2

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bradford Co. v. Conteyor N. Am., Inc., 603 F.3d 1262, 1270 (Fed.  Cir. 2010): “the term 'coupled to' . . . should be construed broadly so as to allow an indirect attachment." See also: Swimways Corp. v. Zuru, LLC, Case No.: 2:13cv334 (E.D. Va. Mar. 10, 2014). 
        
        2 MPEP 2114(II): "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). [emphasis added]